Appellant insists that we erred in not holding the evidence herein insufficient to sustain a conviction, *Page 623 
his point being that the testimony shows that the witness bought from appellant liquor for medicinal purposes. We have carefully examined the facts on this point. Prosecuting witness says he bought the liquor for a stimulant, and that he drank all of it at the time of its purchase. He did not claim to have told appellant at the time, or at any other time, that he was purchasing this liquor for medicinal purposes. Appellant denied making the sale and testified that he positively refused to sell the purchaser any liquor at all. This does not show a sale for medicinal purposes.
Appellant also contends that he should have been granted a new trial in order to obtain newly discovered evidence. The order of the court overruling the motion for new trial recited that the court heard evidence upon the contention. We are bound by the recitals of the order. We have held in many cases that where there is such statement in the order of the court overruling the motion, we will not undertake to revise or hold incorrect the action of the court in refusing a new trial, unless in such case the testimony before the court be properly brought before us for our examination. No effort appears to bring before us the testimony heard by the trial court.
No error appearing, the motion will be overruled.
Overruled.